Citation Nr: 1816892	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from August 1966 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran initially claimed entitlement to service connection for an eye injury.  However, the Veteran later clarified that he was referencing an injury to the left eye.  See April 2013 VA examination; February 2014 Notice of Disagreement.  Thus, the Board has characterized the issue as entitlement to service connection residuals of a left eye injury.  

In addition to the issues listed above, the June 2013 rating decision denied entitlement to service connection for tinnitus.  The Veteran submitted a timely notice of disagreement in February 2014.  A January 2016 rating decision subsequently granted service connection for this disability.  This grant constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, only the issues listed on the title page are currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required for the Veteran's service connection claim for bilateral hearing loss to obtain an adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Every Veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  However, the presumption of soundness does not apply to this claim as the audiometric testing results from the March 1966 enlistment examination showed the presence of a bilateral hearing loss disability under 38 C.F.R. § 3.385.  As such, the relevant inquiry is whether the preexisting bilateral hearing loss was aggravated by, rather than incurred in, the Veteran's active service.  38 U.S.C. §§ 1111, 1153; 38 C.F.R. § 3.306.  

In May 2013, a VA examiner opined that it was not likely that the Veteran's bilateral hearing loss was aggravated or worsened beyond its normal progression by his military service as there was not a significant shift in thresholds from induction to discharge.  The examiner explained the National Institute for Occupational Safety and Health's recommended definition for a significant threshold shift was a 15 decibel shift or more at any one frequency of 500 Hertz to 4000 Hertz.  

At the time of the March 1966 enlistment examination, audiometric testing showed that the Veteran's puretone thresholds, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
5 (15)
/
45 (50)
LEFT
5 (20)
5 (15)
5 (15)
/
45 (50)

The Board notes that, prior to January 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left in each column and not in parentheses.  Since December 31, 1970, the International Standards Organization - American National Standards Institute (ISO-ANSI) standards generally have been used.  In order to facilitate data comparison, the ASA standards have been converted to the ISO-ANSI standards and are represented by the figures on the right in each column in parentheses. Audiometric data originally recorded using ASA standards is converted to the ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:  

Hertz
250
500
1000
2000
3000
4000
6000
8000
Add
15
15
10
10
10
5
10
10

Audiometric testing was also conducted during the June 1969 separation examination, but it is unclear whether the thresholds were recorded using ASA units or ISO-ANSI units.  As the examination was conducted between January 1, 1967 and December 31, 1970, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  The audiological evaluation from revealed that the Veteran's puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
10 (20)
/
60 (65)
LEFT
0 (15)
0 (10)
0 (10)
/
60 (65)

In determining that no significant threshold shift occurred, the examiner stated that he had converted the findings from both the enlistment and separation examination to ISO-ANSI units.  However, this conversion reflects that a threshold shift of 15 decibels occurred at 4000 Hertz.  As the examiner indicated that such a threshold shift is considered significant, another VA medical opinion should be obtained to ensure that the audiometric results from the enlistment and separation examinations are appropriately converted to ISO-ANSI units before they are compared.

Regarding the Veteran's service connection claim for residuals of a left eye disorder, a remand is required to obtain outstanding and relevant VA treatment records.  In a February 2016 VA medical opinion related to the Veteran's claim, the examiner noted that he had reviewed relevant VA treatment records dated in August 1998 and January 2007.  However, the record only contains VA treatment records dated from August 2012 to November 2012.  In addition, the June 2013 rating decision, April 2014 statement of the case, and February 2016 supplemental statement of the case indicated that only VA treatment records from 2012 had been reviewed by the AOJ.  Consequently, the earlier records referenced by the February 2016 VA examiner should be obtained upon remand.  38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and residuals of a left eye injury.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the St. Cloud VA Health Care System dated since August 1998.  If the August 3, 1998 and the January 29, 2007 VA treatment records referenced in the February 2016 VA medical opinion are not included in the records from the St. Cloud VA Health Care System, the AOJ should undertake all necessary development to determine whether the Veteran received treatment from any other VA facility on these dates.  If so, records should be obtained from the appropriate VA facility.

2.  After completing the preceding development in paragraph 1, obtain a medical opinion as to the etiology of the Veteran's bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss was aggravated by active service.  If so, the examiner must indicate whether the in-service aggravation was due to the natural progression of the disorder.

In providing an opinion, the examiner must convert the audiometric results from the March 1966 enlistment examination to ISO-ANSI standards to facilitate data comparison.  As it is unclear whether the results from the June 1969 separation examination were obtained using ASA units or ISO-ANSI units, ambiguity is resolved in the Veteran's favor and dictates that these values must also be converted to ISO-ANSI units.

Audiometric data originally recorded using ASA standards is converted to the ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:  

Hertz
250
500
1000
2000
3000
4000
6000
8000
Add
15
15
10
10
10
5
10
10

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining additional examinations or opinions if necessary, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

